PER CURIAM.
Upon a review of the record on appeal and consideration of the briefs and oral argument we are of the opinion that the award of the husband’s interest in the jointly held marital dwelling, as lump sum alimony, constitutes an abuse of discretion; to that extent the final judgment is modified with the property to be held by the parties as tenants in common. See Sharpe v. Sharpe, Fla.App.1972, 267 So.2d 665; see also F.S. Section 689.15, F.S.A. In all other respects the judgment is affirmed.
Affirmed, except as modified.
OWEN, C. J., and CROSS and MA-GER, JJ., concur.